Per Curiam.

The- fundamental question in this, case was whether the: plaintiffs owned any property rights in certain chattels. The court below,, on findings sustained by the evidence, determined that the plaintiffs had no such rights. There is, therefore, no. necessity of examining questions of law that might otherwise have arisen.
The. testimony of Mr. Yonderluhe was immaterial to the issues on which the case was decided. It was objected that, he was not an expert as to the matters on which he was examined. His testimony was not that of an expert. He testified as to facts within his knowledge.
Judgment affirmed, with costs.
Present : Sedgwick, Ch. J., McAdam and Beekman, JJ.
Judgment affirmed, with .costs..